DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
Representative art includes:
a) Roth (US20040003101): “Proxy server 108 then determines whether to cache the content stream about to be received from the origin server (act 342). Virtually any number of different factors may be used by proxy server 108 in making this determination. Which factors are used are determined by the developer of proxy server 108. In one implementation, proxy server 108 may use one or more of the following factors: whether the origin server has indicated the content is not to be cached (e.g., based on the proxy cache directive in the cache control information) --proxy server 108 determines not to cache content that the origin server has indicated is not to be cached; whether there is sufficient space in the cache to store the content stream (e.g., based on the amount of available cache storage space and the content size directive in the cache control information)--if there is sufficient space in the cache (e.g., optionally after evicting one or more other pieces of content from the cache) then proxy server 108 determines to cache the content, otherwise the content is not cached; the popularity of the content--proxy server 108 caches content that is more popular (e.g., requested more often relative to other content); the time of day…; size of the content (e.g., proxy server 108 may give preference to caching smaller pieces of content); … fees paid --proxy server 108 may cache content only for users paying a particular fee; and so forth.” (par. 102).
b) Devanneaux (US 20070156845): Techniques for edge server to bypass or not store content in local storage disclosed (par. 0032). 
c) Backholm (US 20150019686): Selectively caching of data (e.g., requests or responses) disclosed (par. 0105).

However, references fail to teach or suggest the specifically ordered and enumerated arrangement of features of claims 22, 31 and 40 inclusive of:
“determining an operating mode for the data provider with respect to the source device, the operating mode being either a pass-through mode or a cache mode, based on estimated resource usage for each of the pass-through mode and the cache mode;
receiving a read request from the data requester, the read request requesting device data from the source device;
when the data provider is in the pass-through mode, transmitting a corresponding read request to the source device and forwarding a read response, comprising device data, from the source device to the data requester; 
when the data provider is in the cache mode, retrieving device data from storage of the data provider and transmitting a read response to the data requester, the read response comprising the device data from storage; and 
populating, when the data provider is in the cache mode, the storage of the data provider with device data received from the source device”.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Claims 22-40 are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLAYTON R WILLIAMS whose telephone number is (571)270-3801.  The examiner can normally be reached on M-F 10:00am - 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas Taylor can be reached on 571-272-3889.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CLAYTON R WILLIAMS/Primary Examiner, Art Unit 2457